Citation Nr: 0637503	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-40 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.







ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to April 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which in 
part, denied entitlement to TDIU benefits. 

The veteran is noted to have filed a claim for entitlement to 
an increased rating for his service-connected right ankle 
arthritis in a March 2006 document.  This is referred to the 
RO for further adjudication.  The veteran is noted to have 
submitted evidence along with this claim, which was received 
after the last supplemental statement of the case (SSOC) 
without a waiver of RO review.  However a review of this 
evidence reveals it to be duplicates of records that have 
been previously reviewed by the RO.  Thus it is not necessary 
to send this matter back to the RO for review of this 
duplicate evidence.  See 38 C.F.R. § 20.1304(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a total disability rating based on 
individual unemployability (TDIU).  A total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2006).  In such 
an instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  If the 
applicable percentage standards set forth in 38 C.F.R. § 
4.16(a) are not met, an extra-schedular rating is for 
consideration where the veteran is otherwise unemployable due 
to service-connected disability.  See 38 C.F.R. § 4.16(b) 
(2006).

The veteran is currently service-connected for arthritis of 
the right ankle and hyperthyroidism, rated as noncompensable 
and diabetes mellitus with diabetic retinopathy both eyes 
with mild cortical cataract, rated 60 percent disabling.  His 
combined evaluation is 60 percent.  

In the present case, in March 2006,  the veteran submitted a 
statement alleging that his arthritis is getting worse in 
various joints, including his service connected right ankle.  
This is a claim for entitlement to an increased rating for 
the service-connected right ankle.  Although the Board has no 
jurisdiction over that claim, the Board may not address the 
TDIU issue in the interim.  In Harris v. Derwinski, 1 Vet. 
App. 180 (1991), and Hoyer v. Derwinski, 1 Vet. App. 208 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) held that that an appealed claim was 
"inextricably intertwined" with another claim which was 
undecided and pending before VA.  Thus, the RO must address 
any pending service connection claim prior to adjudication of 
the TDIU claim. 

The Board also notes that the most recent examinations of the 
veteran's service-connected disabilities which also addressed 
the effects of his service-connected disabilities on his 
unemployability were conducted in March 2004, prior to this 
new claim.  In view of the time that has passed and in view 
of the veteran's alleging a worsening of his service-
connected arthritis, the Board finds that reexamination is 
indicated to assess the current affect of his service-
connected disabilities on his employability.  The veteran is 
noted to be in receipt of Social Security benefits and was 
retired from employment with the Federal Government due to a 
nonservice-connected knee disability and the examination must 
separate the impact of the service-connected disabilities 
from the nonservice-connected disability on his ability to 
work.  

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's service-connected disabilities.  38 C.F.R. § 
3.159(c)(4) (2006).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should request the veteran to 
provide current information about his 
medical treatment for his service-
connected right ankle disorder, diabetes 
mellitus with retinopathy both eyes with 
mild cortical cataract, and 
hyperthyroidism and after obtaining 
necessary authorization, attempt to 
obtain the records of all medical 
treatment for the disabilities since the 
issuance of most recent supplemental 
statement of the case in March 2006.  If 
no records are available, that fact 
should be clearly noted in the claims 
files and the AMC should advise the 
veteran.

2.  Following completion of above, the 
veteran should be afforded a VA general 
medical examination, by appropriate 
specialist(s) to determine whether his 
service-connected disabilities prevent 
him from working.  It is imperative that 
the examiner(s) review the pertinent 
medical evidence in the claims file and a 
copy of this REMAND.  All indicated 
diagnostic studies should be performed.  
The examiner(s) is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's service-
connected right ankle disorder, diabetes 
mellitus with retinopathy (and other 
diabetic residuals noted) and 
hyperthyroidism preclude his ability to 
maintain substantially gainful 
employment, without regard to his age or 
any nonservice-connected disorders.

3.  Following completion of the above 
development, the AMC should review the 
additional evidence and any pending 
increased rating claim and then re- 
adjudicate the TDIU claim.  If the 
desired benefits are not granted, an SSOC 
should be furnished to the veteran.  He 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folder is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



